DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for reconsideration
Applicants request for reconsideration has been considered.  Examiner found that the arguments presented in the reply filed on 11/2/22 are not convincing.  Rejection of record is maintained.  The text of the rejection of record is repeated below and is followed by a detailed reply to applicants’ arguments.  Any arguments not directly addressed in the reply are addressed in the repeated text of the rejection of record.

Claim Rejections - 35 USC § 103
Claims 1, 7, 9-15 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhagwat et al (US 2014/0162995) in view of Terracciano et al (US 2014/0303136).

Scope of prior art
	Bhagwat et al teach: 
A pharmaceutical composition comprising 2 grams of cefepime and 2 grams of tazobactum (paragraph [0045]; claim 25).
The pharmaceutical composition is intended for administration via any appropriate method including intravenous and parenteral (paragraphs [0025], [0067]).  
 Regarding the specific bacterial infections that can be treated using the disclosed composition, art teaches E. Coli. Which belongs to the genus Escherichia which is listed in the instant claim 30 (Paragraphs [0070, [0072]).
Bhagwat also teaches that a person of ordinary skill in the art would appreciate that the ingredients can be formulated in various dosage forms wherein tazobactam and the antibacterial agent can be present together or as separate components, and also can be administered as separate components or as a single mixture.
Lastly Bhagwat recognizes that pharmaceutical formulation often contains excipients including buffers (paragraph [0030])

Ascertaining the difference
	Bhagwat teaches a composition comprising 2 grams of cefepime and 2 grams of tazobactum, teaches intravenous or parenteral administration, teaches optional presence of excipients such as buffers, but fails to teach arginine present in the instantly claimed amount.  Specifically, Bhagwat fails to teach amount of arginine sufficient maintain the pH within the range of 6 to 8 (claim 1);  0.5 to 0.9 grams of arginine (claim 7); 1.4 to 1.6 grams of arginine (claim 9).
Secondary reference
Terracciano teaches a pharmaceutical composition comprising ceftolozane and tacobactam.  Terraccian also teaches the composition being formulated for intravenous administration.  Regarding said formulation Terracciano teaches as follows (paragraph [0295]):
“Compositions for intravenous administration should be formulated to resemble the pH of human blood to reduce vascular complications.  The recommended pH is between 5 and 9 (ideal pH is as close to 7.4 as possible).  Departing from the recommended pH ranges of an intravenously administered composition can result in the development of complications such as phlebitis, or inflammation of the Veins”
Terracciano proceed to experiment with various alkalizing agents to raise the pH for the disclosed composition and arrive at arginine being the most suitable alkalizing agent (paragraphs [0296] – [0298])	.  Among selection criteria for the alkalizing agent Terracciano explored stability of the antibiotic in the presence of the alkalizing agent.  With regards to cefepime, the instantly claimed antibiotic, Terracciano teach a composition comprising cefepime and L-arginine which is already approved administration (paragraph [0071]).

Obviousness
	One skilled in the art, prior to the earliest effective filing date of the instant application, would have found it obvious to prepare a composition for intravenous administration comprising 2 grams of cefepime and 2 grams of tazobactum as taught by Bhagwat and add to said composition a sufficient amount of L-arginine to maintain the pH of the composition as close 7.4 as possible.  
Suggestion:
	Bhagwat suggest making an injectable formulation, while Terracciano et al suggest adding an alkalizing agent to a pharmaceutical composition when said composition is formulated for intravenous administration (paragraph [0295]).
Motivation:
	Terracciano provide motivation for adding an alkalizing agent when they teach that intravenous formulations should be close to the same pH as the blood in order to avoid development of complications such as phlebitis.  One skilled in the art would have been motivated to add an alkalizing agent to the composition of Bhawat in order to avoid the complications described by Terracciano.
Expectation of success:
	Based on the teachings of Terracciano, one skilled in the art would expect that addition of an alkalizing agent in an amount sufficient to bring the pH of the formulation close to 7.4 (pH of blood) would result in a composition that would avoid complications such as phlebitis.
	One skilled in the art would have found it obvious to select arginine as the alkalizing agent for the following reasons:
1) Terracciano teach arginine is the most suitable alkalizing agent in part because of stability of the antibiotic when formulated with arginine.  In view of the above teaching, stability of cefepime when formulated with arginine would also be of concern to persons skilled in the art.  However, cefepime has already been formulated with arginine and has been found to be stable as evidenced by Terracciano’s teaching in paragraph [0071].  In view of teaching that arginine is the preferred alkalizing agent and that arginine-cefepime formulations are stable, one would have found it obvious to select arginine as an alkalizing agent for the intravenous formulation taught by Bhagwat.
	Lastly, regarding the amount of arginine to be added to the composition.  One skilled in the art would have found it obvious to add an amount of arginine that would provide a formulation with pH as close to 7.4 as possible.  It is well within the realm of routine experimentation to determine the amount of arginine that is required to obtain the desired pH thereby meeting the limitations of instant claims 1, 7 and 9.
Regarding claims 10, 11, 12, 13, 14 and 15 directed to liquid, solid and reconstituted formulations:
	In paragraph [0089] Terracciano teaches that the mixture can be reconstituted in saline and/or sterile water to prepare an injectable formulation.  In view of the above teaching one skilled in the art would have found it obvious to store the individual doses in solid form and to reconstitute with water and/or saline prior to injection.

	The teaching of Terracciano represent analogous art because Terracciano is directed to a composition comprising a beta-lactam antibiotic (Ceftolozane) and tazobactum and describe how to formulate said composition into an injectable formulation including addition of arginine as an alkalizing agent.  Bhagwat is also directed to a composition comprising a beta-lactam antibiotic (cefepime) and tazobactum and suggest injectable formulations.  Since both references teach beta-lactam antibiotic and tazobactum, and both suggest preparation of injectable formulation, one would consider them to be analogous art and would have found it obvious to look to Terracciano for information about formulating the composition of Bhagwat into injectable form including Terracciano’s teachings directed to addition of arginine.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7, 9-15 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 10,525,043 (‘043) in view of Terracciano et al (US 2014/0303136).
Scope of 10,525,043
	Claims 1 and 3 of the ‘043 patent are directed to a pharmaceutical composition which is a solution comprising 2 grams of cefepime and 2 grams of tazobactam.
Ascertaining the difference
	‘043 fails to recite the limitation directed to arginine and amount thereof.
Secondary reference
	Terracciano teaches a pharmaceutical composition comprising ceftolozane and tacobactam.  Terraccian also teaches the composition being formulated for intravenous administration.  Regarding said formulation Terracciano teaches as follows (paragraph [0295]):
“Compositions for intravenous administration should be formulated to resemble the pH of human blood to reduce vascular complications.  The recommended pH is between 5 and 9 (ideal pH is as close to 7.4 as possible).  Departing from the recommended pH ranges of an intravenously administered composition can result in the development of complications such as phlebitis, or inflammation of the Veins”
Terracciano proceed to experiment with various alkalizing agents to raise the pH for the disclosed composition and arrive at arginine being the most suitable alkalizing agent (paragraphs [0296] – [0298].  Among selection criteria for the alkalizing agent Terracciano explored stability of the antibiotic in the presence of the alkalizing agent.  With regards to cefepime, the instantly claimed antibiotic, Terracciano teach a composition comprising cefepime and L-arginine which is already approved administration (paragraph [0071]).
Obviousness
One skilled in the art would have found it obvious to formulate the composition of the ‘043 patent into an injectable formulation.  In doing so it would have been obvious to follow the teachings Terracciano directed to selecting an alkalizing agent based on its ability raise the pH to that of the blood and the stability of the antibiotic when contacted with the alkalizing agent.  Terracciano demonstrates that addition of arginine can raise pH of the solution to acceptable level and also teaches that cefepime is stable when combined with arginine.  As such selection of arginine as the alkalizing agent would have been obvious and the proper amount would be determined through routine experimentation with the goal of mimicking the pH of the blood.


Reply to applicants’ remarks
	Applicants’ remarks filed on 11/2/22 have been fully considered.  The remarks fail to present a convincing argument that overcomes the rejection of record.  The following is a detailed response addressing every issue raised in the remarks.  Any issue not directly addressed in in this reply has already been addressed in the rejection of record.

Introduction (page 10)
Applicants introductory statement is noted.  No arguments directed to the merits of the rejection of record have been presented in the introduction.

Status of claims (page 10)
Applicants have correctly listed the status of claims.  Claims 1, 7, 9-15 and 31 are rejected.  Claims 17-19, 21-22 and 24-29 are withdrawn as non-elected subject matter.

Formal Request to the Supervisory Patent Examiner Pursuant to MPEP § 707.02 (page 11)
Applicants have argued that 
i) Examiner has failed to respond to any of the earlier submissions with scientific facts; 
This is not found persuasive because applicants are not being specific as to which submission has not been addressed.  Reply to the applicants arguments to the previous office action can be found on pages 11-21 of the Non-final rejection mailed on 6/2/22

ii) Examiner prefers to rely on meaningless generic “boilerplate language” to support the argument of obviousness and Examiner misunderstands the concept of “result effective variable” which is detailed int eh office action on page 6 paragraph 2 (among other alleged instances).  Page 6, paragraph 2 of the Non-final rejection mailed on 6/2/22 is repeated below in its entirety It comprises no boilerplate language and does not invoke the concept of “result effective variable”.  Applicants’ argument is not found persuasive.

“The teaching of Terracciano represent analogous art because Terracciano is directed to a composition comprising a beta-lactam antibiotic (Ceftolozane) and tazobactum and describe how to formulate said composition into an injectable formulation including addition of arginine as an alkalizing agent.  Bhagwat is also directed to a composition comprising a beta-lactam antibiotic (cefepime) and tazobactum and suggest injectable formulations.  Since both references teach beta-lactam antibiotic and tazobactum, and both suggest preparation of injectable formulation, one would consider them to be analogous art and would have found it obvious to look to Terracciano for information about formulating the composition of Bhagwat into injectable form including Terracciano’s teachings directed to addition of arginine.”
It comprises no boilerplate language and does not invoke the concept of “result effective variable”   
iii) Applicants allege the Examiner has essentially repeated the outstanding Office action and has failed to address applicants’ clear traversals, such as examiner misunderstanding the concept of “result effective variable”.  
Applicants are correct with regards to Examiner repeating the rejection of record in the previous office action.  The same rejection of record is repeated again in this office action.  The text of the rejection of record is repeated because the rejection is maintained.  With regards to “result effective variable”.  After a careful examination of the rejection of record Examiner was unable to find a single instance where the phrase “result effective variable” is used.  

iv) Applicants argue that current response is to the 8th office action and request personal attention of the Examiner’s supervisor.
Examiner has consulted with his Supervisor prior to mailing of the past 3 office actions and prior to writing current Office Action.  The rejection of record has not changed in the previous 4 rounds of prosecution.  Applicants are advised of their right to request a pre-appeal conference and to file an appeal.  Applicants also have a right to request an interview.  

D) The objective indicia of nonobviousness are present: the Applicants’ evidence of superior and unexpected results is sufficient to overcome any prima facie case of obviousness (page 12)
Applicants are arguing that Bhagwat fails to teach that the disclosed compositions are safe for humans, can administered to humans and are tolerable pharmaceutical dosages.
This argument is not found persuasive.  Bhagwat teaches:
A pharmaceutical composition comprising 2 grams of cefepime and 2 grams of tazobactum (paragraph [0045]; claim 25).
The pharmaceutical composition is intended for administration via any appropriate method including intravenous and parenteral (paragraphs [0025], [0067]).  
 Regarding the specific bacterial infections that can be treated using the disclosed composition, art teaches E. Coli. Which belongs to the genus Escherichia which is listed in the instant claim 30 (Paragraphs [0070, [0072]).
        Based on the above teaching it is clear that Bhagwat discloses compositions comprising 2 grams of cefepime and 2 grams of tazobactum that are to be administered to humans by various routes including intravenous and parenteral.  Examiner was not successful at locating a teaching in Bhagwat that would lead one skilled in the art to conclude that the composition comprising 2 grams of cefepime and 2 grams of tazobactum is toxic or unsafe for administration to humans.  Applicants are correct regarding Bhagwat not teaching “arginine”.  Examiner has relied on the secondary reference to provide suggestion motivation and expectation of success for adding arginine to the composition of Bhagwat when the composition is intended for intravenous administration.
	Applicants also argue that Terracciano, was invoked for mere teaching of the word “arginine”.  Applicants are factually incorrect.  Rejection of record clearly details the teaching of Terracciano including citations with paragraph numbers and Examiner’s interpretation of the teaching:

   “Terracciano teaches a pharmaceutical composition comprising ceftolozane and tacobactam.  Terraccian also teaches the composition being formulated for intravenous administration.  Regarding said formulation Terracciano teaches as follows (paragraph [0295]):
“Compositions for intravenous administration should be formulated to resemble the pH of human blood to reduce vascular complications.  The recommended pH is between 5 and 9 (ideal pH is as close to 7.4 as possible).  Departing from the recommended pH ranges of an intravenously administered composition can result in the development of complications such as phlebitis, or inflammation of the Veins”
Terracciano proceed to experiment with various alkalizing agents to raise the pH for the disclosed composition and arrive at arginine being the most suitable alkalizing agent (paragraphs [0296] – [0298].  Among selection criteria for the alkalizing agent Terracciano explored stability of the antibiotic in the presence of the alkalizing agent.  With regards to cefepime, the instantly claimed antibiotic, Terracciano teach a composition comprising cefepime and L-arginine which is already approved administration (paragraph [0071]).”

From the above it is evident that Examiner has fully considered teachings of Terracciano and not simply relied on the recitation of the word “arginine”

Applicants argue that their invention possesses a new property that merits patentability, namely:

The claimed dosage provides a sustained therapeutic antibacterial effect.  This property is not new.  Bhagwat teaches the combination of 2 grams of cefepime and 2 grams of tazobactum is effective as an antibacterial composition.  The antibiotic effect of the composition is therefore not unexpected.
(2) 
The claimed pharmaceutical dosage is safe.  This argument is not found persuasive.  There is nothing in Bhagwat or in any of the art cited by the applicants that would lead one skille dint eh art to believe that the disclosed 2 grams of cefepime and 2 grams of tazobactum is not safe.  With regards to IV administration, Terracianno teaches how to formulate such compositions with arginine in order to avoid phlebitis.  The finding that the claimed composition is safe is not unexpected.
      (3)
      Not even a modicum of “clear cut clinical benefits” of any of the combinations disclosed in Bhagwat is of record.  This argument is not found persuasive.  Bhagwat teaches the compositions to be effective in treating bacterial infections (paragraph [0060]). Bhagwat teaches in paragraph [0070] “In general, the pharmaceutical compositions and methods described herein are particularly effective against bacteria previously considered to have limited effectiveness against one or more of known antibacterial agents or known compositions.”  In fact, in the Appeal Brief filed 5/16/18 in application 14/111,627 (the Bhagwat reference used in this rejection) Applicants themselves have argued the following (page 7, second paragraph):
“The inventors of the present application surprisingly developed a pharmaceutical combination of 2 grams of cefepime and 2 grams of tazobactum which has exhibited sustained antibacterial effect of 99.9% for up to 54 hours”.  In support of this argument Applicants cited tables 1 and 4 of from the description which are the same as tables 1 and 4 in Bhagwat.  Regarding tables 1-7 (pages 7-8), Bhagwat teaches (paragraph [0089]) 
“The results given in tables 1-7, clearly and surprisingly demonstrate that only specific combinations of antibacterial agents (including cefepime and cefipirome) with tazobactam provide unusual and unexpected synergistic antibacterial effect against high level of ESRL, mediated resistant strains.”
(4)
Applicants argue that another added advantage of the claimed pharmaceutical composition is providing a therapeutically synergistic antibacterial composition that can be administered without causing phlebitis.  This argument is not persuasive.  Synergy of the two claimed antibiotics is described by Bhagwat in paragraph [0089].  The fact that the claimed composition does not cause phlebitis is not unexpected because Terracciano teaches adding arginine in amount sufficient to achieve neutral pH in order to prevent phlebitis.  

The Examiner applied a flawed analysis of the concept of “result-effective variables”

Applicants argue that examiner has failed to consider all of the features of the claims when evaluating the concept of the “result-effective variable”.  This argument is not found to be persuasive.  The rejection of record does not rely on a concept of the “result-effective variable”.  
The reminder of section E fails to present any substantive arguments.  Applicants continue to focus examiner not examining various limitations of the claims as being result effective variables.  Again, the term “result-effective variable” does not appear in the body of rejection.  Applicants are arguing subject matter that is not the basis of the rejection.

The record confirms that the examiner employed the benefit of hindsight.  Examiner is requested to provide a clear and complete explanation, based on scientific facts and data (not personal opinion) for the following issues:
The degree to which Bhagwat and Terracciano show or suggest all elements of the claims.
The degree to which Bhagwat teaches the elements of the claims are:
A pharmaceutical composition comprising 2 grams of cefepime and 2 grams of tazobactum (paragraph [0045]; claim 25).
The pharmaceutical composition is intended for administration via any appropriate method including intravenous and parenteral (paragraphs [0025], [0067]).  
 Regarding the specific bacterial infections that can be treated using the disclosed composition, art teaches E. Coli. Which belongs to the genus Escherichia which is listed in the instant claim 30 (Paragraphs [0070, [0072]).
Bhagwat also teaches that a person of ordinary skill in the art would appreciate that the ingredients can be formulated in various dosage forms wherein tazobactam and the antibacterial agent can be present together or as separate components, and also can be administered as separate components or as a single mixture.
Lastly Bhagwat recognizes that pharmaceutical formulation often contains excipients including buffers (paragraph [0030])

The degree to which Terracciano shows or suggests elements of the claims are:
Terracciano teaches a pharmaceutical composition comprising ceftolozane and tacobactam.  Terraccian also teaches the composition being formulated for intravenous administration.  Regarding said formulation Terracciano teaches as follows (paragraph [0295]):
“Compositions for intravenous administration should be formulated to resemble the pH of human blood to reduce vascular complications.  The recommended pH is between 5 and 9 (ideal pH is as close to 7.4 as possible).  Departing from the recommended pH ranges of an intravenously administered composition can result in the development of complications such as phlebitis, or inflammation of the Veins”
Terracciano proceed to experiment with various alkalizing agents to raise the pH for the disclosed composition and arrive at arginine being the most suitable alkalizing agent (paragraphs [0296] – [0298])	.  Among selection criteria for the alkalizing agent Terracciano explored stability of the antibiotic in the presence of the alkalizing agent.  With regards to cefepime, the instantly claimed antibiotic, Terracciano teach a composition comprising cefepime and L-arginine which is already approved administration (paragraph [0071]).

The degree to which rational to combine is reasonable:
See rejection of record, section “Obviousness”
The degree to which results are predictable:
See rejection of record, section “Obviousness”
The degree of compatibility among compounds that are disclosed in Bhagwat in view of Terracciano
Terracciano teaches arginine in combination with the compounds of Bhagwat.  The degree of compatibility is extremely high.

The degree and the analysis of the references as a whole. 
 All pages of all references including abstract, description, figures, tables and conclusion of every reference have been considered as a whole to the higher degree.

The degree to which a combination changes the principle of operation (i.e. synergistic toxicity)
There are no references to “synergistic toxicity” in the claims, description or any of the references.  Applicants’ argument is unclear.

 The Examiner failed to consider the issue of contraindication of arginine/cefepime.  An issue would POSA would have considered to arrive at the claimed invention.
Examiner does not believe that there is an issue of contraindication.  Applicants have not presented art or arguments that would be considered a “teaching away” from combining the art.  There is nothing to suggests that arginine cefepime and tazobactum present an issue of contraindication.

 The record shows that the examiner refuses to address the Applicants’ arguments with scientific data or fact.
This argument is not found persuasive.  The rejection of record relies on scientific data and facts presented in the reference.  For reasoning behind motivation, suggestion and expectation of success please see the “obviousness” portion of the rejection of record.

As the Examiner failed to provide any scientific facts and evidence, the following response is reproduced again.
The following reply addresses all of the issues raised by the applicants in the reproduced response.  Any issue not directly addressed by this reply has already been addressed in the body of the rejection of record.

Applicants have argued that on 3/17/2020 Examiner Valenrod inexplicably issued the same rejection as the withdrawn rejection.  Examiner disagrees with the facts of applicants’ statement.  1) The rejection was withdrawn because it did not address the limitation directed to amount of arginine sufficient to adjust the pH of the composition to between 6 and 8.  2) The new rejection was not the same because it contained an additional reference which provided suggestion and motivation to add arginine in the claimed amount.

Applicants argue that Terracciano does not disclose a composition comprising cefepime, tazobactam and arginine.  Applicants are correct, Terracciano does not meet of the limitations of the claims.  The role of Terracciano in the rejection of record is to provide suggestion and motivation for adding arginine in an amount sufficient to produce a pH of between 6 and 8. 
Applicants argue that Terracciano was asserted for mere recitation of the word “arginine”.  Applicants are incorrect.  Terracciano was asserted for teaching that compositions for intravenous administration should be formulated to resemble the pH of human blood to reduce vascular complications and that based on testing various alkalizing agents Terracciano suggest arginine.  The teaching of Terracciano is more than recitation of the word arginine.  The teaching includes the role of arginine, the amount of arginine and the suggestion to select arginine instead of another alkalizing agent.  
Applicants argue that Terracciano does not change the essential reasoning of the rejection.  This statement is incorrect.  Terracciano provides suggestion and motivation to add arginine to composition intended for intravenous administration.  The previous rejection was withdrawn because this teaching was lacking.

Applicants are arguing that examiner did not give a fair reading of Bhagwat by ignoring the thousands of antibiotics and ratios that are available for POSA.  Applicants are incorrect Examiner did give a fair reading of Bhagwat and decided that the parts of Bhagwat that are pertinent are the paragraphs recited in the office action where Bhagwat teaches the claimed combination of cefepime and tazobactam at claimed amounts.  Yes, Bhagwat recites many antibiotics.  However Bhagwat does not exemplify all of the antibiotics disclosed in paragraphs [0011]-[0013].  Bhagwat does disclose 2g cefepime and 2g tazobactam.  Examiner has considered Bhagwat as a whole and decided to focus on the parts of the reference that disclose specific antibiotics in specific amounts.

Applicants argue that Examiner failed to demonstrate that prior art identifies 2grams of cefepime and 2 grams of tazobactam as a “result effective variable”.  Applicants’ argument is not clear.  The rejection of record does not require any optimization of a result effective variable.  The rejection merely states that “2 grams of cefepime and 2 grams of tazobactam” are taught in prior art and that addition of arginine to said composition in amount sufficient to maintain a neutral pH is obvious.  
Applicants argue that Bhagwat reference does not support Examiner’s assertion that the combination of 2 grams of cefepime and 2 grams of tazobactam would provide antibacterial activity against all bacteria.  The argument is addressing grounds of rejection that are not part of the rejection of record.  The rejection of record clearly states that Bhagwat teaches treatment E.coli infection not “all bacteria”.

Applicants pose a question: “How does the Examiner know that the addition or “arginine” will not change therapeutic activities of 2 grams of cefepime and 2 grams of tazobactam”.  This appears to be an attempt to argue a teaching away from adding arginine.  However, no actual evidence have been presented support a teaching in the art against addition of arginine as an alkalizing agent.  Applicants’ arguments cannot take place of evidence.
Applicants also seem to argue that they solved a problem a problem that was not known in the art.  It is unclear which problem applicants are referring to.  As mentioned above the problem of phlebitis and solution to the problem was known in the art as evidenced by Terracciano.  The problem is addressed both in the text of the rejection of record and in numerous replies to applicants’ arguments including this reply.

Applicants’ argue that Examiner has not replied to all of the arguments presented in the previous reply.  Examiner believes all of the arguments directed to the grounds of rejection have been replied to.  Applicants have not stated which specific arguments have not been addressed.

Applicants again arguing that all of the arguments have not been addressed, however they fail to recite which specific arguments remain unaddressed.

Applicants continue to argue that the arguments from previous replies have not ben addressed without stating which specific arguments have been left out of “reply to applicants remarks” portion of the office action.  Applicants’ site “clear traversal about the citation of Bhagwat in the prior arts”.  The reply to the previous office action is 45 pages long with Bhagwat mentioned on almost every page.  It is unclear which specific argument traversing the grounds of the rejection was not addressed.
Applicants argue that they have presented arguments in responses filed on 4/30/18; 10/14/18; 11/16/18; 11/26/18; 11/18/19; 12/04/19; 8/17/20; 4/30,21 which are all incorporated by reference.  Applicants seem oblivious to the fact that the reasoning behind the rejection has been amended in response to their arguments in the office action dated 11/2/20 with introduction of Terracciano teaching suggestion and motivation to add arginine.  Applicants also fail to identify which specific arguments, directed to the new grounds of rejection presented in the office action 11/2/20 and repeated ever since have not been addressed.

Applicants are requesting withdrawal of finality of the Office Action.  This argument is unclear.  The application is currently in RCE status, there is no finality to withdraw.  
Applicants argue that it’s not fair to force applicants to take the time and expense of preparing and filing many responses to the office action.  It seems applicants suggesting that since they have filed a response to an office action they are entitled to an allowance.  Examiner has considered applicants previous responses and has maintained the rejection of record and is still maintaining the rejection based on concise and clear reasoning put forth in the office action.  

Applicants respectfully request that the Examiner address the substance of applicants’ arguments in the next office action and that the action should not be made final.  

Applicant strongly maintains the position that the references fail to support a prima facie case for obviousness due to insufficient reasoning to support why the teaching of the references render the claimed invention obvious.  Examiner disagrees with this statement and maintains the rejection of record.  The support and reasoning for a prima facie case for obviousness can be found in the rejection of record.  Applicants also mention significant and unexpected advantages but fail to detail what the advantages are.

Applicants are arguing that the rejection lacks specific reasoning for combining the teachings of the art.  The rejection of record comprises clear rational in the form of teaching, suggestion, motivation and expectation of success.  There is no optimizable parameter in the rejection of record.  Primary reference teaches the claimed combination of 2grams of cefepime and 2 grams of tazobactam and secondary reference provides motivation to arginine in an amount to maintain a neutral pH.  
Applicants argue that the only reasoning set forth in the office action for combining the various elements to arrive at the specifically claimed composition is that the compounds are known to POSA.  Examiner directed applicants’ attention to the “obviousness” portion of the rejection where suggestion, motivation and expectation of success are discussed.

Applicants recite the introductory statement of the obviousness reasoning provided by the Examiner.  Applicants argue that Bhagwat lists many compounds and compositions and that Examiner selected the one that applicants are claiming.  Yes, Bhagwat lists many combinations.  Applicants attention is directed to paragraph [0089] of Bhagwat where art teaches: “only specific combinations of antibacterial agents (including cefepime and cefpirome) with tazobactam provide unusual and unexpected synergistic results…” and later in the same paragraph “Tables 5 and 6 provide proof of concept and demonstrate that it is only cefepime (0.5g) or cefpirome (0.5g) in combination with tazobactam (0.5g) has tremendous beneficial effect in inhibiting high level resistant ESBL strains demostrating the noteworthy therapeutic advance in the treatment of infections caused by such pathogenic strains.  It is, therefore, conceivable that higher doses of these combinations in claimed ratio would also lend similar therapeutic gain”.  Here Bhagwat clearly states that 1:1 ratio of cefepime (or cefpirome) and tazobactam are preferred and exemplified embodiments.  While Bhagwat does list many antibiotics in the body of the text, the evidence indicates that cefepime and tazobactam is preferred and exemplified combination.

Applicants are arguing that they have discovered a solution for overcoming bacterial resistance.
Examiner directs applicants’ attention to paragraph [0089] where Bhagwat describes unexpected synergistic results in inhibiting high level resistant strains with 1:1 combination of cefepime and tazobactam.  The problem of bacterial resistance predates applicants filing of the application and the solution proposed by the applicants has already been described and exemplified by Bhagwat.

Applicants argue that art does not provide any proof of any “clear-cut clinical benefits” of any combination disclosed.  In paragraph [0089] Bhagwat describes activity of the claimed combination against resistant bacteria.  Bhagwat describes the result as surprising and unexpected.
Applicants note that the corresponding application was granted in other countries.  The current application is examined by the US Patent Office and decisions of offices in other countries are not evidence of patentability in the United States.

Applicants argue that the claimed composition possesses a new property that merits patentability.  The new property is the sustained therapeutic antibacterial effect of the claimed composition.  Bhagwat teaches the same composition of antibiotics at the claimed ratio and describes it’s activity against resistant bacteria.  
Applicants present arguments directed to the claimed composition being safe and non-toxic.  Bhagwat describes (and claims, see claim 25) a pharmaceutical composition comprising instantly claimed agents at claimed doses.  The composition of Bhagwat is intended for pharmaceutical application.  It appears applicants are arguing that the composition disclosed by Bhagwat which is intended for pharmaceutical use is safe and not toxic.  It is unclear to Examiner if the safety of the composition is deemed by applicants to be an unexpected result.  Since Bhagwat teaches a pharmaceutical composition which comprises known antibiotic agents, each of which is already known to be safe, it is reasonable to conclude that the composition is also safe.  Examiner does not consider the argument directed to safety profile of the claimed composition to constitute an unexpected result.
3) Applicants argue that art does not provide any proof of any “clear-cut clinical benefits” of any combination disclosed.  In paragraph [0089] Bhagwat describes activity of the claimed combination against resistant bacteria.  Bhagwat describes the result as surprising and unexpected.  

4) Applicants argue that one problem solved by the invention is providing a therapeutically synergistic antibacterial composition that can be administered without causing phlebitis.  The solution involves use of a specific amount of arginine to maintain the pH of the composition at a specific range.  Applicants are arguing that the effect of arginine in reducing phlebitis is unexpected.  This argument is not persuasive because art already identifies the problem of phlebitis and teaches to adjust the pH of the injectable composition to neutral (about 7) by addition of arginine.  In view of teaching of Terracciano the solution and the effect described by applicants is not novel or unexpected.  Applicants continue to argue that examiner has not given weight to the unexpected reduction in failed dosing attempts.  This is not true.  In the Final office action mailed on 8/26/21 Examiner addressed this argument on page 13, first paragraph.  In fact, all of the arguments discussed thus far have been already addressed in the Final office action of 8/26/21.
Page 24:
Applicants again argue that Examiner has not given weight to the objective evidence of non-obviousness.  Examiner has carefully considered all of applicants’ arguments and found them to be not convincing.  
 
Examiner is unable to identify any arguments directed to the grounds of rejection on page 25.  Applicants are arguing the validity of the unexpected results and Examiner’s position that the presented results are not in fact unexpected.  Examiner maintains that position.  The two unexpected results asserted by applicants are 1) antibiotic activity against resistant bacteria (taught by Bhagwat) and 2) Addition of arginine to adjust pH to neutral reduces phlebitis (taught by Terracciano).  Since both problems and solutions to those problems are taught in the art the results are not “Unexpected”.

Applicants argue that Bhagwat did not disclose 2 grams of cefepime and 2 grams of tazobactam as a result effective variable.  “2 grams of cefepime and 2 grams of tazobactam” are disclosed in paragraph [0045] and in claim 25.  There no need for further optimization of the amounts because the exact amounts are disclosed.  While Bhagwat does disclose many antibiotics than can be combined with tazobactam Bhagwat teaches that the spesific combination of cefepime and tazobactam has a surprising and unexpected result which is based on it’s activity against resistant bacteria (paragraph 0089).  
The argument directed to “result effective variable” is not convincing because the rejection of record does not rely on optimization of the dose.  Yes there are other combinations presented in Bhagwat, but paragraph [0089] states that 1:1 ratio is the best and the claimed components are preferred. 

I.  Applicants refer to the PTAB’s decision mailed 7/8/19.  The PTAB’s decision was directed to a rejection over art that is different from the art applied in the rejection of record.
Applicants argue that Examiner is applying references “like a separate pieces of a simple jigsaw puzzle”.  This is not true.  Examiner has provided clear and concise reason for why the references can be combined including suggestion, motivation and expectation of success.
Applicants argue that for POSA to arrive at instant invention, POSA would have to remarkably stumble upon the limitations of the present invention from among millions of options disclosed in Bhagwat in view of Terracciano and stumble upon adding sufficient amount of arginine to add.  The argument is not persuasive.  Bhagwat does not teach “millions of combinations”.  Bhagwat discloses a preferred embodiment which is 1:1 ratio of the claimed agents.  POSA does not need to “stumble upon” the proper amount of arginine.  Terracciano teaches the purpose of adding arginine and how much arginine to add in order to solve the same problem as identified by applicants, phlebitis. POSA would pick arginine because Terracciano suggests picking arginine.
II. Applicants argue that selection of arginine in an amount sufficient to maintain pH between 6 and 8 is not obvious.  Examiner disagrees because Terracciano teaches addition of arginine to maintain a neutral pH (around 7).  Applicants argue that Terracciano discloses more than a billion compounds based on the structure of claim 1.  This argument is not persuasive, Terracciano addresses the issue of phlebitis and teaches a solution, which is to add arginine to maintain a neutral pH.
On Page 30 applicants argue that Examiner concedes that the limitation arginine is not disclosed in Bhagwat and relies on Terracciano to cure the deficiency.  This is correct.  Applicants argue that Terracciano does not address antibiotic activity of the known antibiotics disclosed in the reference.  This argument is not persuasive.  Terracciano is used in the rejection for a teaching directed to identifying a problem of phlebitis in injectable compositions and for providing a solution which is to add arginine.  Applicants accuse examiner of ignoring other alkalizing agents disclosed in Terracciano.  This is not accurate.  The office action states that arginine is the preferred alkalizing agent as taught by Terracciano.
III. Applicants argue that the claimed “2 grams of cefepime and 2 grams of tazobactam” is not obvious.  Bhagwat teaches 2 grams of cefepime and 2 grams of tazobactam in paragraph [0045]; claim 25 and teaches cefepime and tazobactam as a preferred embodiment in paragraph [0089]. 
On page 31 applicants argue that Examiner has not provided a motivation to combine and expectation of success.  This is not true, Examiner has provided motivation, suggestion and expectation of success in the “obviousness” portion of the rejection of record.
iv.  Applicants argue that the references fail to teach each and every element of the claimed invention specifically that applicants have identified the problem of phlebitis and solved it by adding arginine.  Paragraph [0295] of Terracciano teaches exactly that:
“Compositions for intravenous administration should be formulated to resemble the pH of human blood to reduce vascular complications.  The recommended pH is between 5 and 9 (ideal pH is as close to 7.4 as possible).  Departing from the recommended pH ranges of an intravenously administered composition can result in the development of complications such as phlebitis, or inflammation of the Veins”
On pages 34-35 applicants argue the teachings of Terracciano.  
Rejection of record cites Terracciano as teaching the following:
“Terracciano proceed to experiment with various alkalizing agents to raise the pH for the disclosed composition and arrive at arginine being the most suitable alkalizing agent (paragraphs [0296] – [0298].  Among selection criteria for the alkalizing agent Terracciano explored stability of the antibiotic in the presence of the alkalizing agent.  With regards to cefepime, the instantly claimed antibiotic, Terracciano teach a composition comprising cefepime and L-arginine which is already approved administration (paragraph [0071]).
“Compositions for intravenous administration should be formulated to resemble the pH of human blood to reduce vascular complications.  The recommended pH is between 5 and 9 (ideal pH is as close to 7.4 as possible).  Departing from the recommended pH ranges of an intravenously administered composition can result in the development of complications such as phlebitis, or inflammation of the Veins”.

The remainder of arguments on pages 36-51 are a repeat of the same arguments as have already been addressed above.  Applicants continue to argue that phlebitis was not known prior to the inventors and the solution to reducing phlebitis was not suggested in prior art.  Applicants continue to argue that the claimed amounts of 2 grams of cefepime and 2 grams of tazobactam are either not taught in the art, or not taught to be a result effective variable.  Applicants continue to argue that their arguments have not been addressed even though each office action comprises a section titled “reply to applicants’ remarks” where all arguments directed to the grounds of rejection are addressed by Examiner.  

For all of the reasons cited above and presented in the rejection of record the obviousness rejection is maintained.

5. Double patenting
Applicants have not presented any specific arguments directed to the double patenting rejection that have not been already addressed above.

 “At the outset, the Examiner does not appear to dispute that Bhagwat in view of Terracciano, does not disclose the claimed invention.  Therefore, the Examiner has conceded that Bhagwat does not disclose this claimed invention in view of Terracciano.”  Examiner disagrees with the applicants.  If Examiner believed that Bhagwat in view of Terracciano did not disclose the invention the rejection of record would not be maintained.  Since the rejection of record is maintained it is clear that Examiner believes the claimed invention to be obvious in view of the cited art.
 “Therefore, it is a fact that Bhagwat in view of Terracciano do not disclose the claimed compounds” The office action provides clear and concise reasoning for why the instant invention is obvious to POSA.  Reasoning is based on the teachings, suggestion, motivation and expectation of success as set forth in the rejection of record and supported by cited passages of the applied art.

 “This appears to be a significant mischaracterization of the law and records”.  It is unclear what applicants are referring to.  Point 1 made by Examiner (as referenced by applicants on page 61) is “The USPTO and the FDA are different government agencies”.  It is unclear how this point is “a significant mischaracterization of law and records”.  FDA and USPTO are different agencies, this is an undisputable fact.  Point 2 is that FDA is not concerned with intellectual property aspects of the treatment.  This is also not a mischaracterization; intellectual property is the realm of USPTO not of FDA.   Point 3 is that Bhagwat teaches a combination effective against antibiotic resistant bacteria.  There is no mischaracterization here, simply restating the teachings of Bhagwat which have been cited in the office action and in the reply.

 “Applicants respectfully points to Examiner that first, it is the responsibility of the Examiner, not the Applicant, to make a prima facie case of obviousness”.  Examiner’s case for obviousness can be found in the rejection under 35 USC 103 as set forth above.  The rejection sets forth teaching of the prior art with reference to specific paragraphs and relevance of the cited teachings.

Conclusion

Claims 1, 7, 9-15, 17-19, 21-22 and 24-30 are pending
Rejection of claims 1, 7, 9-15 and 30 is maintained for the reasons stated above.
Claims 17-19, 21-22 and 14-29 are withdrawn

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEVGENY VALENROD whose telephone number is (571)272-9049. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Wu-Cheng can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEVGENY VALENROD/Primary Examiner, Art Unit 1628